Citation Nr: 0840199	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  07-15 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral arm, 
shoulder, neck, back, and foot conditions due to residuals of 
cold injury.

2.  Entitlement to service connection for bilateral pes 
planus (also claimed as foot condition).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Richmond, Counsel



INTRODUCTION

The veteran had active military service from June 1951 to 
June 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied service connection for Korean cold 
injury, back condition, feet condition, neck condition, arms 
condition, and shoulder condition.  The RO later adjudicated 
the pes planus disability as a separate issue.


FINDINGS OF FACT

1.  The medical evidence shows no residuals of cold injury to 
the back, feet, neck, arms, and shoulders.

2.  The veteran's pes planus disability pre-existed service 
and did not undergo any increase in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral arm, 
shoulder, neck, back, and foot conditions due to residuals of 
cold injury are not met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 
3.303 (2008).

2.  The criteria for service connection for bilateral pes 
planus are not met. 38 U.S.C.A. §§ 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.102, 3.303, 
3.306 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2006.  The notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his possession that pertains to the 
claims.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained medical opinions as to the 
etiology of the disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis 

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cold injuries

The veteran contends that he has residuals of cold injuries 
in his back, bilateral arms, shoulders, neck, and feet from 
his service in Korea.

Personnel records confirm that the veteran served in Korea 
during the Korean Conflict.  However, the service medical 
records are negative for any cold injuries as a result of 
this service.

Post-service records also show no residuals of any cold war 
injury.  

A May 2003 VA medical record shows the upper extremities and 
lower extremities had no swelling, rashes, ulcers, or color 
changes.  There was no pain with or without activity of the 
upper and lower extremities and no color, temperature, or 
light touch changes in the extremities.  VA medical records 
dated from April 2003 to February 2007 note leg edema.  The 
feet were found to be normal in February 2007.  

A March 2007 VA examination report notes the veteran's 
contentions that he was exposed to very cold weather during 
his service in Korea from 1952 to 1953.  He stated that his 
whole body was exposed to cold but did not recall any injury 
to any specific part of his body.  He currently denied any 
problems with Reynaud's phenomenon, hyperhidrosis, cold 
sensitization, paresthesia or numbness, chronic pain 
resembling reflex sympathetic dystrophy, scarring secondary 
to frost bite scars or ulcers, skin cancer, or neuropathy.  
He complained of discomfort involving the hands, elbows, 
bilateral scapular, neck, and lumbar area.  Objective 
observation of the skin showed hyperpigmented fibrotic skin 
from the ankles to the thighs with 2+ edema.  The hands also 
demonstrated edema bilaterally.  It was noted that the 
veteran had a history of Waldenstrom's macroglobulinemia.

On diagnoses, the examiner determined that the veteran had 
degenerative joint disease of the elbows, shoulders, cervical 
spine, and lumbosacral spine with evidence of functional 
impairment in these joints; and bilateral edema involving the 
hands.  The examiner also found that the veteran had cold 
exposure by history with no clear history for injuries 
sustained secondary to the cold.  The veteran denied any 
history of peripheral neuropathy or skin cancer.  The 
examiner noted that it was unclear if the arthritis was 
secondary to cold injury but that it would be speculative to 
attribute the arthritis to any cold injury.  

A June 2008 VA medical record shows the lower extremities 
were pink and warm and pulses were present and symmetrical 
bilaterally.  

Although the record shows evidence of an in-service exposure 
to cold weather, service connection cannot be granted if 
there is no present disability.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.306.  In the absence of proof of a 
present disability, there can be no valid claim.  See Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).

Although the veteran has argued that he has residuals of cold 
weather injuries on his back, bilateral arms, shoulders, 
neck, and feet, this is not a matter for an individual 
without medical expertise.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, while the veteran's lay assertions 
have been considered, they do not outweigh the medical 
evidence of record, which shows that there are no residuals 
of any cold weather injuries.  A competent medical expert 
makes this opinion and the Board is not free to substitute 
its own judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for bilateral arm, shoulder, neck, back, and 
foot conditions due to residuals of cold injury; there is no 
doubt to be resolved; and service connection is not 
warranted.   Gilbert v. Derwinski, 1 Vet. App. at 57-58.

Pes planus

The service medical records show the veteran was noted to 
have pes planus on his entrance examination in June 1951.

If a preexisting disorder is noted upon entry into service, 
the veteran cannot bring a claim for service connection for 
that disorder, but the veteran may bring a claim for service-
connected aggravation of that disorder.  In that case section 
1153 applies and the burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. 
Cir. 1994).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

The medical records note no findings for treatment of pes 
planus during service.  The discharge examination in June 
1954 showed normal examination of the feet.  

A March 2007 VA examination report shows the veteran had pes 
planus by history but that there was no evidence of any 
functional impairment.  

None of the medical evidence of record shows any indication 
that the veteran's pes planus was aggravated by his service.  

The preponderance of the evidence is against the service 
connection claim for pes planus; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for bilateral arm, 
shoulder, neck, back, and foot conditions due to residuals of 
cold injury is denied.

Entitlement to service connection for pes planus is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


